                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 ERNEST LEE ROY MOORER,

                               Plaintiff,
 v.                                                     Case No. 19-CV-1406-JPS

 US DEPARTMENT OF VETERAN
                                                                          ORDER
 AFFAIRS,

                               Defendant.


       On September 26, 2019, the plaintiff, Ernest Lee Roy Moorer

(“Moorer”), filed a pro se complaint and a petition to proceed in forma

pauperis. (Docket #1 and #2). Notwithstanding the payment of any filing fee,

the Court must dismiss a complaint filed in forma pauperis if it raises claims

that are “frivolous or malicious,” that fail to state a claim upon which relief

may be granted, or that seek monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

       Moorer’s allegations, handwritten in his five-page complaint and

eighteen-page exhibit, are extremely difficult to follow. The Court gathers

that Moorer is a veteran of the United States Navy and has been diagnosed

with schizophrenia.1 He primarily complains about staff at the Veterans’

Administration Medical Center mocking his wife and telling Moorer to



       1 To aid in its review of Moorer’s complaint, the Court has consulted the
dockets in some of the many other cases Moorer has filed in this District. In Case
No. 17-CV-443-DEJ (E.D. Wis.), for example, Moorer filed a pro se social security
complaint challenging a denial of benefits. In its order affirming the Social Security
Commissioner’s decision, the court in that case noted Moorer’s Navy service and
his schizophrenia diagnosis. (Case No. 17-CV-443-DEJ, Docket #22 at 2 (E.D. Wis.)).
leave her. (Docket #1-1 at 1). He makes references to social security benefits,

saying he has been appealing the denial of benefits for 13 years, but he does

not express an intention to appeal any specific order of the Social Security

Administration with this lawsuit. (Docket #1 at 2–3 and #1-1 at 8, 13). The

balance of his complaint is rambling and nearly unintelligible; he talks

about his uncles who have air conditioning and fertilizer equipment, id. at

10, someone using him as a “guinea pig,” id. at 15, and the disarray of our

city since the Reagan administration, id. at 16.

       Moorer’s complaint is cast in such an incoherent and confusing

manner that it must be dismissed under Federal Rule of Civil Procedure

8(a) based on Moorer’s failure to give the defendant (as well as the Court)

fair notice of his claim. Lindell v. McCallum, 352 F.3d 1107, 1110 (7th Cir.

2003) (if a complaint’s lack of clarity makes it unintelligible, dismissal under

Fed. R. Civ. P. 8(a) is permitted). The Court cannot glean any cognizable

claim from Moorer’s allegations, let alone a claim that belongs in federal

court. Though the Court is required to construe a pro se plaintiff’s complaint

liberally, see Marshall v. Knight, 445 F.3d 965, 969 (7th Cir. 2006), it may

dismiss a complaint that is “sprawling, confusing, and redundant” and

provides no adequate basis to discern the nature of the pro se plaintiff’s

claims. Fidelity Nat'l Title Ins. Co. v. Intercounty Nat'l Title Ins. Co., 412 F.3d

745, 749 (7th Cir. 2005); see also Stanard v. Nygren, 658 F.3d 792, 798–99 (7th

Cir. 2011) (“[t]hough length alone is generally insufficient to justify

rejecting a complaint, unintelligibility is certainly a legitimate reason for

doing so.”).

       In light of the foregoing, this action will be dismissed without

prejudice and Moorer’s motion to proceed in forma pauperis will be denied

as moot.


                                   Page 2 of 3
        Accordingly,

        IT IS ORDERED that this action be and the same is hereby

DISMISSED without prejudice; and

        IT IS FURTHER ORDERED that the plaintiff’s motion for leave to

proceed in forma pauperis (Docket #2) be and the same is hereby DENIED as

moot.

        The Clerk of Court is directed to enter judgment accordingly.

        Dated at Milwaukee, Wisconsin, this 31st day of October, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                 Page 3 of 3
